             Case 8:20-bk-03608-CPM                Doc 102       Filed 06/01/20        Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                            www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                                     Chapter 11
                                                                       Case No. 8:20-bk-03608-CPM

                                                                       Jointly Administered with:

CFRA, LLC                                                              Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                                   Case No. 8:20-bk-03610-CPM

        Debtors.1
                                                     /

                                           PROOF OF SERVICE

        THE UNDERSIGNED HEREBY CERTIFIES that true and correct copies of the Notice

and Order Scheduling Preliminary Hearing on Motion for Relief from the Stay [Docket No. 86]

scheduling a preliminary hearing for June 25, 2020 at 2:00 p.m. (prevailing Eastern Time) in

Courtroom 8B, Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Tampa, FL

33602 on IHOP Restaurants LLC, IHOP Franchisor LLC and IHOP Leasing LLC’s Motion for

Relief from the Automatic Stay [Docket No. 65] were served on all counsel of record and all

interested parties identified on the attached Service List on May 28, 2020 via transmission of

Notices of Electronic Filing generated by the CM/ECF system and on May 29, 2020 via first

class U.S. mail, postage pre-paid, as indicated thereon.

                                  [Remainder of page intentionally blank]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: CFRA Holdings, LLC (3305), CFRA, LLC (3478) and CFRA Tri-Cities, LLC (2377). The
location of the Debtors’ corporate office is: 1340 Hamlet Avenue, Clearwater, Florida 33756.
          Case 8:20-bk-03608-CPM   Doc 102   Filed 06/01/20   Page 2 of 9



Dated: June 1, 2020                    MCDERMOTT WILL & EMERY LLP

                                       _/s/ Craig V. Rasile_______________
                                       Craig V. Rasile (FBN 613691)
                                       333 SE 2nd Avenue, Suite 4500
                                       Miami, FL 33131-4336
                                       Telephone: (305) 358-3500
                                       Facsimile: (305) 347-6500
                                       Email: crasile@mwe.com

                                       Counsel to IHOP Restaurants LLC, IHOP
                                       Franchisor LLC and IHOP Leasing LLC




                                      2
          Case 8:20-bk-03608-CPM         Doc 102     Filed 06/01/20     Page 3 of 9




Electronic Service List

Aaron S. Applebaum on behalf of Debtors CFRA Holdings, LLC, et al.
aaron.applebaum@saul.com

Carmen D. Contreras-Martinez on behalf of Debtors CFRA Holdings, LLC, et al.
carmen.contreras-martinez@saul.com; aida.mclaughlin@saul.com; mia-ctdocs@saul.com;
aaron.applebaum@saul.com

David S Catuogno on behalf of Creditor Raymond James Bank, N.A.
david.catuogno@klgates.com

David S Catuogno on behalf of Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com; hrdecf@gmail.com;
r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
daniel.eliades@klgates.com

Alberto F Gomez, Jr. on behalf of Creditor Elliston Place Limited Partnership
al@jpfirm.com, al@jpfirm.com; andrenaw@jpfirm.com; katherineb@jpfirm.com

Camille J Iurillo on behalf of Creditor SmartVision Construction, LLC
ciurillo@iurillolaw.com, nhawk@iurillolaw.com; khing@iurillolaw.com

Gerald A Jeutter, Jr on behalf of Creditor Stanhope 2013, LLC
jjeutter@smithlaw.com

Monica D Jewett-Brewster on behalf of Creditor David Nakahara, as Trustee of the Peter M.
Nakahara and Aiko Nakahara 1991 Revocable Trust dated April 12, 1991
mjb@hopkinscarley.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com; docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Robert L. LeHane on behalf of Creditor SITE Centers Corp.
KDWBankruptcyDepartment@kelleyDrye.com; MVicinanza@ecf.inforuptcy.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com



                                              1
          Case 8:20-bk-03608-CPM         Doc 102    Filed 06/01/20    Page 4 of 9




J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee – TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee – TPA
nathan.a.wheatley@usdoj.gov

Stuart Wilson-Patton on behalf of Creditor TN Dept of Revenue
Stuart.Wilson-Patton@ag.tn.gov




                                              2
           Case 8:20-bk-03608-CPM   Doc 102   Filed 06/01/20   Page 5 of 9




Via U.S. Mail

6851 Lennox, LLC/Moss Group
6345 Balboa Blvd., Suite 310
Encino, CA 91316
Attn: Richard Moss

Beltram Edge Tool Supply Inc.
6800 North Florida Avenue
Tampa, FL 33604

BrightRidge
2600 Boones Creek Road
Johnson City, TN 37615

Bristol Virginia Utilities
15022 Lee Hwy
Bristol, VA 24202

Broadway Lights LLC
1085 Thousand Oaks Blvd.
Greenville, SC 29607

CaptiveAire Systems
4641 Paragon Park Road
Raleigh, NC 27616

Casual Dining Smyrna, LLC
c/o Richard Nasano
26 Knights Court
Saddle River, NJ 07458

Cigar City Marketing, LLC
1228 E. 7th Avenue, Suite 200
Tampa, FL 33605

City of Kingsport
225 West Center Street
Kingsport, TN 37660

Commercial Kitchen Specialist
1850 Indian Ridge Drive
Kingsport, TN 37660

Dan’s Professional Plumbing
1558 Fuller Street
Kingsport, TN 37664

                                       3
          Case 8:20-bk-03608-CPM   Doc 102   Filed 06/01/20   Page 6 of 9




David Nakahara
415 Oneida Ct.
Danville, CA 94526

DDR Cotwold LP
Dept 328818 21089
41909
PO Box 83400
Chicago, IL 60691

Etheridge Roofing, Inc.
1211 Tarboro Street, SW
Wilson, NC 27893

Ford & Harrison LLP
Attn: P. Maxwell Smith
271 17th Street NW, Suite 1900
Atlanta, GA 30363

HPI Direct, Inc.
785 Goodard Court
Alpharetta, GA 30005

Interface Security Sys. LLC
8339 Solutions Center
Chicago, IL 60677

Johnson City Utility System
601 E. Main Street
Johnson City, TN 37601

MS Park
Dallas Lockbox
P.O. Box 848499
Dallas, TX 75284

National Tax Credit Holdings
10499 W. Bradford Rd., #102
Littleton, CO 80127

Performance Food Group
7420 Ranco Rd.
Henrico, VA 23228

Performance Foodservice
12500 West Creek Parkway
Henrico, VA 23238

                                      4
           Case 8:20-bk-03608-CPM   Doc 102   Filed 06/01/20   Page 7 of 9




Premier Fire Protection Inc.
1338 TN-126
Bristol, TN 37620

Putnam Mechanical
131 Crosslake Park Dr., #202
Mooresville, NC 28117

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716

Rosnet Technology
8500 NW River Park Dr.
Kansas City, MO 64152

Rustic Ridge Landscaping
205 Pickens Bridge Rd.
Johnson City, TN 37615

S&D Coffee
300 Concord Parkway South
Concord, NC 28027

Smartvision Construction, LLC
1155 East Isle of Palms Ave.
Myrtle Beach, SC 29579

The Wasserstrom Company
4500 E. Broad Street
Columbus, OH 43213

Trane Technologies
800-E Beaty Street
Davidson, NC 28036

Trilogy, Inc.
1220 Richmond Road
Williamsburg, VA 23185

Valassis Direct Mail, Inc.
90469 Collection Center Drive
Chicago, IL 60693

Valley National Bank
4790 140th Avenue North
Clearwater, FL 33762

                                       5
          Case 8:20-bk-03608-CPM       Doc 102   Filed 06/01/20   Page 8 of 9




Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219

Office of Attorney General
State of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207

Ecolab Inc.
Attn: Douglas M. Baker, Jr., Chairman and CEO
1 Ecolab Place
St. Paul, MN 55102

Sysco Charlotte, LLC
4500 Corporate Drive NW
Concord, NC 28027
                                            6
          Case 8:20-bk-03608-CPM          Doc 102   Filed 06/01/20   Page 9 of 9




DJM Realty Services, LLC
100 Crossways Park Drive West, Suite 207
Woodbury, NY 11797-2012

Mark A. Salzberg
Squire Patton Boggs (US) LLP
2550 M Street, N.W.
Washington, D.C. 20037

Norman N. Kinel
Squire Patton Boggs (US) LLP
1211 Avenue of the Americas, 26th Floor
New York, New York 10036




                                             7
